DETAILED ACTION
Prosecution History
Claims 7, 9 and 10 have been amended by an after final amendment filed on 1 March, 2020.
Claim 9 is further amended by an Examiner’s amendment presented herein.
Claims 1, 3 - 7 and 9 - 13 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:
Amend Claim 9 line 1 from: “The method of Claim 9, …” to: - - The method of Claim 7, … - -.
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method for generating matches between surgeons and surgical facilities, where the claims, in combination with other recited features, includes obtaining surgeon data; and compiling sanitized surgeon input data, wherein compiling the sanitized surgeon input data comprises isolating, from the obtained surgeon data, volume of services data for respective surgeons and value of services data for respective surgeons, wherein generating the one or more matches is further based in part on the sanitized surgeon input data.
The claims recite an abstract method of organizing human activity that can be performed using a mental process. However, the claims recite limitations that integrate the abstract idea into a practical application. For example, the claims recite sanitizing data. The specification discloses that sanitizing data improves traditional approaches by consuming fewer computer resources by reducing the amount of input data and improving data security.
The most remarkable prior art of record is as follows:
Conroy et al: U.S. Publication Number 2006/0143060 A1
Michel et al: U.S. Publication Number 2012/0303695 A1
Auker et al: U.S. Publication Number 2008/0027754 A1
Reynolds: U.S. Publication Number 2008/0015896 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 22 March, 2022